     Case 2:20-cv-10045-PA-JPR Document 30 Filed 03/10/21 Page 1 of 2 Page ID #:115
                                                                               JS-6

 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10

11

12   ED HULL,                                 Case No.: 2:20-cv-10045-PA-JPR
13               Plaintiff,                   Hon. Percy Anderson
14       v.
15                                            ORDER FOR DISMISSAL WITH
     DAVID KO, AN INDIVIDUAL;                 PREJUDICE
     MONICA KO, AN INDIVIDUAL;
16   AND DOES 1-10,
17                                            Action Filed: November 2, 2020
                 Defendants.                  Trial Date:   Not on Calendar
18

19
20

21

22

23

24

25

26

27

28
                                            1
                      [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
     Case 2:20-cv-10045-PA-JPR Document 30 Filed 03/10/21 Page 2 of 2 Page ID #:116



 1         Pursuant to Fed. R. Civ. P. 41, the Court, having considered the documents before
 2   it, and being fully advised finds as follows:
 3         IT IS ORDERED THAT:

 4         Plaintiff Ed Hull’s (“Plaintiff”) action against Defendants David Ko and Monica
 5   Ko (“Defendant”) is dismissed with prejudice. Each party will be responsible for their
 6   own fees and costs.
 7

 8

 9

10

11
     Dated:   March 10, 2021
12                                                      Hon. Percy Anderson
                                                        United States District Judge
13                                                      Central District of California
14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                             2
                       [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
